               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JESS LEE GREEN                                                      PETITIONER

v.                                              CAUSE NO. 1:18CV181-LG-MTP

JACQUELINE BANKS,
SUPERINTENDENT                                                     RESPONDENT

          ORDER ADOPTING REPORT AND RECOMMENDATION
                AND GRANTING MOTION TO DISMISS

      BEFORE THE COURT is the [13] Report and Recommendation entered by

United States Magistrate Judge Michael T. Parker. Judge Parker recommends that

the respondent’s [5] Motion to Dismiss be granted and that Jess Lee Green’s

petition for writ of habeas corpus be dismissed with prejudice as untimely. Green

filed an objection to the Report and Recommendation, and the respondent filed a

response to the objection. After reviewing the submissions of the parties, the record

in this matter, and the applicable law, the Court finds that Judge Parker’s Report

and Recommendation should be adopted as the opinion of this Court, the

respondent’s Motion to Dismiss should be granted, and Green’s petition should be

dismissed with prejudice.

                                 BACKGROUND

      Green pled guilty to three counts of kidnapping, two counts of sexual battery,

one count of attempted sexual battery, and two counts of armed robbery in the
Circuit Court of Jackson County, Mississippi.1 On November 10, 2008, the Circuit

Court sentenced Green to serve thirty years imprisonment for each count, with the

sentences to be served concurrently without the possibility of parole or other early

release. Green filed his first petition for post-conviction collateral relief on July 27,

2015, and the Circuit Court of Jackson County, Mississippi dismissed all of the

claims asserted in the petition.2 Green appealed, but the Mississippi Court of

Appeals affirmed the dismissal of Green’s petition. The Mississippi Supreme Court

denied certiorari on May 10, 2018.

      Green filed his second petition for post-conviction collateral relief on October

24, 2016. The Circuit Court dismissed the petition on September 25, 2017. Green

signed his petition for writ of habeas corpus on May 22, 2018. The respondent filed

the present Motion to Dismiss, arguing that Green’s petition is untimely. Judge

Parker recommends that the Motion to Dismiss should be granted.

                                     DISCUSSION

      This case is governed by 28 U.S.C. § 2244(d)(1)(A), which imposes a one-year

deadline for filing habeas petitions from “the date on which the judgment became

final by the conclusion of direct review or the expiration of the time for seeking such

review.” Since Green pled guilty, Mississippi law barred him from filing a direct

appeal; thus, his conviction became final on November 18, 2008, the date when he



1 Green is only contesting three of these charges — one count of kidnapping, one
count of armed robbery, and one count of attempted sexual battery — in his habeas
petition. (Pet. 1, ECF No 1; Obj. 3, ECF No. 14.)
2 All of Green’s post-conviction petitions, including the present habeas petition,

were filed pro se with the assistance of a lay advocate.
                                           -2-
was sentenced. See Doss v. Outlaw, No. 1:13CV172-SA-JMV, 2014 WL 349487, at

*2 (N.D. Miss. Jan. 31, 2014) (citing Roberts v. Cockrell, 319 F.3d 690 (5th Cir.

2003) (holding that a judgment becomes final “by the conclusion of direct review or

the expiration of the time for seeking such review”)). As a result, Green was

required to file his habeas petition on or before November, 18, 2009. He filed the

instant habeas petition over eight years after this deadline.

      Green does not dispute that his petition is untimely, but he argues that the

limitations period should be tolled. Equitable tolling is available “only in rare and

exceptional circumstances.” Hardy v. Quarterman, 577 F.3d 596, 598 (5th Cir.

2009). “[A] petitioner is entitled to equitable tolling only if he shows (1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649

(2010) (internal quotation marks and citation omitted).

      Green first asserts that he is entitled to tolling due to mental impairment or

incompetence. “Although mental illness may warrant equitable tolling, a petitioner

(i) must make a threshold showing of incompetence and (ii) must show that this

incompetence affected his ability to file a timely habeas petition.” Jones v.

Stephens, 541 F. App’x 499, 505 (5th Cir. 2013). Green has testified by affidavit

that he received mental health counseling as a child. He also states that he has

undergone mental health treatment and taken psychotropic drugs several times as

an adult. He has a tenth grade education. Green asks the Court to permit him to




                                           -3-
conduct discovery so that he can obtain evidence in support of his claim of

incompetence. The Fifth Circuit has explained:

      Rule 6 of the Rules Governing § 2254 cases permits discovery only if
      and only to the extent that the district court finds good cause. Good
      cause may be found when a petition for habeas corpus relief
      establishes a prima facie claim for relief. Additionally, a petitioner’s
      factual allegations must be specific, as opposed to merely speculative
      or conclusory, to justify discovery under Rule 6. Simply put, Rule 6
      does not authorize fishing expeditions.

Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000) (internal quotation marks

and citations omitted). Green has not demonstrated good cause for conducting

discovery, and he has not informed the Court of the nature of his mental condition

or explained how that condition prevented him from timely filing his habeas

petition. Therefore, his request for equitable tolling on this basis is without merit.

      Green also alleges that inadequate access to his case files prevented him from

timely filing his petition. He claims that he was not able to obtain his case file from

his former attorney until 2015, when he filed a complaint with the Mississippi Bar.

However, Green has not provided any evidence of communications with his former

attorney in an attempt to obtain the file or described his efforts to obtain the file

from his attorney. As a result, even if the delay in obtaining the case file caused

Green’s untimely filing, he is not entitled to equitable tolling because he has not

demonstrated diligence.

      Green further claims that he was prevented from timely filing his petition by

inadequate access to legal materials during his incarceration. Green has not

demonstrated diligence in attempting to obtain legal materials or explained how his



                                           -4-
lack of access caused such a lengthy delay in filing his habeas petition. See Krause

v. Thaler, 637 F.3d 558, 561 (5th Cir. 2011); Turner v. Johnson, 177 F.3d 390, 392

(5th Cir. 1999). Thus, Green is not entitled to tolling on this basis.

      Finally, Green argues that the Court should toll the limitations period

because he is actually innocent of the charges to which he pled guilty. “Claims of

actual innocence must be based on new evidence, and the petitioner must show that

‘in light of the new evidence, no juror, acting reasonably, would have voted to find

him guilty beyond a reasonable doubt.’” Shank v. Vannoy, No. 16-30994, 2017 WL

6029846, at *2 (5th Cir. Oct. 26, 2017) (quoting McQuiggin v. Perkins, 569 U.S. 383,

386 (2013)). Green has not identified any new evidence of his innocence. Therefore,

his request for tolling based on actual innocence is without merit.

                                   CONCLUSION

      Green’s habeas petition is untimely, and he has not demonstrated that he is

entitled to equitable tolling. Therefore, the Report and Recommendation entered by

Judge Parker is adopted as the opinion of this Court, the Motion to Dismiss filed by

the respondent is granted, and Green’s habeas petition must be dismissed with

prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [13] Report

and Recommendation entered by United States Magistrate Judge Michael T. Parker

is ADOPTED as the opinion of this Court.




                                          -5-
      IT IS, FURTHER, ORDERED AND ADJUDGED that the respondent’s [5]

Motion to Dismiss is GRANTED. Jess Lee Green’s petition for writ of habeas

corpus is DISMISSED WITH PREJUDICE as untimely.

      SO ORDERED AND ADJUDGED this the 26th day of November, 2018.



                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                      -6-
